Citation Nr: 1220602	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 31, 2006, for the grant of service connection for a disability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Air Force from December 1970 to February 1975.  Thereafter, he was a member of the Tennessee Air National Guard until December 1998, when he retired after almost 28 years of total military service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO granted service connection for a right knee disability and assigned an effective date of January 31, 2006.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a right knee disability was denied in a rating decision issued in March 1975; the Veteran did not appeal that denial and it is now final.

2.  The Veteran submitted a request for the reopening of his right knee claim in December 2002.

3.  No communication or medical record was received prior to December 2002; there was nothing that could have been interpreted as an informal claim of entitlement to service connection for a right knee disability.

4.  In an April 2003 rating decision, the RO denied the reopening of Veteran's claim of entitlement to service connection for a right knee disability; the Veteran was notified of the denial that same month, but he did not appeal and that decision is now final.

5.  The Veteran submitted a request to reopen his right knee claim on January 31, 2006.

6.  No communication or medical record received prior to January 31, 2006, could have been interpreted as an informal claim of entitlement to service connection for a right knee disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 2006, for the grant of service connection for a disability of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The appellant's earlier-effective-date claim arises from his disagreement following the initial grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All relevant facts with respect to the appellant's claim have been properly developed.  VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for additional development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant was granted service connection for a right knee disability in a February 2008 rating decision.  The RO assigned an effective date of January 31, 2006, the date of receipt of the claim, for this grant of service connection.  The appellant contends that a fair award should go back further than February 2006, although not as far back as his February 1975 separation from active military service; he has not submitted a more specific date.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The effective date of an award for service connection will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The appellant's original application for service connection for a right knee disability was received by VA on February 28, 1975.  The RO subsequently denied the claim in a rating decision issued in March 1975.  The basis for the denial was that, although right knee complaints were mentioned in the appellant's service medical treatment records, no abnormality of the right knee was observed during the service separation examination.  

While the claims file (a rebuilt file) does not contain a copy of a notice letter about the March 1975 denial of the appellant's right knee claim, the appellant submitted a request for the reopening of his right knee claim on December 11, 2002.  In addition, in an August 2007 letter, the appellant stated that he had filed a claim in February 1975 that had been denied and he also stated that he did not appeal that 1975 denial of his right knee claim.  The Veteran had actual knowledge of the March 1975 denial.

In response to the appellant's December 2002 communication, the RO sent him a letter in February 2003, in which he was informed that his right knee claim had previously been denied in a March 1975 rating and that the appeal period had expired.  He was informed that new and material evidence would have to be submitted in order to reopen his claim because the March 1975 rating decision was final.

In April 2003, the RO issued a rating decision holding that the March 1975 denial of the right knee claim was final and that no new and material evidence pertinent to the claim had been submitted.  The RO sent the appellant a notice letter about the denial of the reopening of his right knee claim on April 11, 2003.  The Veteran did not appeal this denial.

In the period from April 11, 2003 to April 10, 2004, the appellant did not submit any additional information related to the denial of service connection for a right knee disability.  38 C.F.R. § 3.156(b).

On January 31, 2006, the appellant submitted a VA Form 21-4138 in which he again requested that his claim for service connection for a right knee disability be reopened.  The appellant underwent a VA medical examination in January 2008.  The examining physician indicated that it was at least as likely as not that the appellant's current right knee pathology was related to symptoms he had in service.  

The RO subsequently reopened the appellant's claim and granted service connection for a right knee disability, assigning an effective date of January 31, 2006, the date of receipt of the request to reopen the  claim.  

The effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  38 C.F.R. § 3.156(b).  

The April 2003 rating decision that denied the reopening of the appellant's claim of entitlement to service connection for a right knee disability was final because he did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (April 10, 2004) and because the evidence of record received between April 11, 2003 and January 30, 2006 did not contain any mention of the right knee.  Thus, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after April 11, 2003, and before April 11, 2004, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

No evidence was received within one year of the denial of the reopening of the Veteran's claim for service connection for a right knee disorder; therefore, there was no new and material evidence.  38 C.F.R. § 3.156(b); see Charles v. Shinseki, 587 F.3d. 1318 (Fed Cir. 2009), in which the Court cited to Muehl v. West, 13 Vet. App. 159, 161-162 (1999), which held that where new evidence was received within the appeal period, the RO's decision was not a final decision and the new evidence should have been considered in conjunction with the Veteran's claim.  See also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  The RO was not required to readjudicate the Veteran's claim as there was no newly received evidence.  Consequently, the April 2003 rating decision is final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  See Myers v. Principi, 16 Vet. App 228 (2002).

If a Veteran's claim for service connection is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (2008).  This is known as the "implicit denial rule."  Jones, 619 F.3d. at 1373.  The subsequent adjudication denying the claim subsumes any such prior pending claim.  Williams, 521 F.3d. at 1350-51; Cogburn v. Shinseki, 24 Vet. App. 205, 210-213 (2010).  Therefore, if any right knee claim had been pending, it was subsumed by the April 2003 final denial.

The appellant maintains that, because his right knee disorder was first manifested in service, the effective date of service connection should be earlier than January 31, 2006.  However, his right knee claim was originally denied by the RO in March 1975, and the reopening of the claim was denied in April 2003.  The appellant was notified of each denial, but failed to appeal either one of the RO's decisions.  Inasmuch as the RO's March 1975 rating decision denying service connection for a right knee disorder is final, the effective date of service connection cannot revert to the date of the original claim that was first received in February 1975.  Likewise, as the April 2003 rating decision denying the reopening of the right knee claim is final, the effective date of service connection cannot revert to the date of the claim to reopen (December 11, 2002).

In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision.  Nor has he alleged that he submitted an appeal of the March 1975 denial or that he submitted a claim to reopen prior to December 11, 2002.  Furthermore, he has not alleged that he submitted an appeal of the April 2003 denial or that he submitted a claim to reopen prior to January 31, 2006.  The claims file is devoid of any communication from the appellant relating to a desire to reopen the right knee claim or providing a nexus opinion dated after the April 2003 notice of denial and before the January 2006 reopened claim.  Review of the RO's April 2003 determination is not appropriate as there is no indication of the existence of any informal or formal claim to reopen dated before January 2006.  

The governing statutory and regulatory provisions preclude the assignment of an earlier effective date; there is no doubt to be resolved; and an effective date earlier than January 2006 is not warranted.
	

ORDER

An effective date earlier than January 31, 2006, for the grant of service connection for a disability of the right knee is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


